Citation Nr: 0112953	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from October 1956 to September 
1960.  He also had periods of service in the Montana Army 
National Guard, U.S. Naval Reserves, and the Montana Air 
National Guard.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO), which denied entitlement to 
service connection for heart disease, hypertension, 
dermatitis, a back condition, and a right knee condition.  
The veteran timely filed a notice of disagreement in January 
2000.  Later that month, a statement of the case was issued 
pertaining to the issues of service connection for heart 
disease, hypertension, dermatitis, a back condition, and a 
right knee condition.  However, the veteran filed a timely 
substantive appeal only as to the issues of entitlement to 
service connection for a back disability and a right knee 
disorder.  38 C.F.R. 20.302(b) (2000).  Consequently, these 
are the only issues before the Board for appellate review.

In April 2001 the RO denied entitlement to a total disability 
rating based on individual unemployability (TDIU).  To date, 
no notice of disagreement with the decision has been 
received, and this issue is not before the Board at this 
time.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, the veteran contends that he injured his back 
while moving a large appliance box in 1978 during service in 
the U.S. Naval Reserve.  He has reported that several days 
after the injury he was treated at the emergency room.  He 
further contends that the onset of his right knee disorder 
was during the last two to three years of service with the 
Air National Guard (ANG).  

Service medical records show that in February 1959, the 
veteran complained of low back pain after coughing.  Physical 
examination revealed a muscle spasm on the right, along the 
lumbar spine.  The impression was muscle sprain.  The records 
are negative for complaints or findings of a right knee 
disorder.  The August 1960 separation examination report 
indicates that the veteran's lower extremities and spine were 
normal.  

The veteran underwent VA examination in May 1999.  The 
diagnoses were chronic low back pain and right knee pain, 
both with unremarkable examinations.  The report of 
examination indicates that the veteran underwent x-ray 
examination of the right knee and lumbosacral spine.  If 
made, the reports of x-ray examination have not been 
associated with the claims folder.  The examiner did not 
indicate any review of x-rays to determine whether or not the 
veteran had a back or right knee disorder.  There is 
insufficient evidence to decide the veteran's claim, and 
therefore, another examination is necessary.

Additionally, the veteran has identified private treatment 
records.  It appears that some of the physicians named may 
have treated him for conditions other than those that are 
currently at issue, and, therefore, he should be given an 
opportunity to provide the names of any health care providers 
that have treated him for his back and/or right knee 
disorder.  Any identified records should be associated with 
the claims folder.  

The Board notes that the records do not reflect that any 
period of active duty for training or inactive duty for 
training during which the veteran claims injury or disability 
have been verified.  Moreover, it appears that the RO has 
requested medical records for a period of service in the U.S. 
Naval Reserves from December 1965 to December 1968, and not 
through December 1978, the date provided by the veteran for 
his Naval Reserve duty.  A further search for records during 
Naval Reserve duty is warranted.

Accordingly, this matter is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should be considered.

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him 
specifically for right knee or back pain.  
The RO should then take all necessary 
steps to obtain copies of those records 
not already contained in the claims 
folder, to include the records of 
treatment provided by Benefis East 
Healthcare (f/k/a Deaconess) in 1978.  

The RO should also inform the veteran of 
any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

3.  The RO should verify the relevant periods of 
service during which the veteran claims to have 
sustained injury or suffered increased back and 
right knee pain through the National Personnel 
Records Center (NPRC) and any other appropriate 
source for obtaining reserve duty records.  
Verification should include periods of active duty 
for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the  U.S. Naval Reserves in 
1978 and the Montana Air National Guard from 1990 
to retirement in 1994.  

4.  Thr RO should also obtain from the appropriate 
source any treatment record pertaining to the 
veteran during his service in the U.S. Naval 
Reserves with particular reference to any medical 
treatment during 1978.

5.  The veteran should be afforded 
another examination to determine the 
nature and etiology of any back or right 
knee disorder.  The examiner should 
review the veteran's claims folder 
including a copy of this remand.  All 
necessary tests or studies, to include x-
ray examination, should be performed.  
After the entire claims folder, including 
service medical records, has been 
reviewed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any back or right knee 
disorder is related to active service.  
Rationale should be given for any opinion 
expressed, and the foundation for all 
conclusions should be reported.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations, if not previously 
provided, considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

